Citation Nr: 1452923	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-12 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to VA death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to service connection for accrued benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The appellant, G.C., J.C., and B.M.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1918 to December 1918.  The Veteran passed away in August 1984, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO).  The appellant testified at a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing is associated with the claims file.

During her April 2014 hearing before the Board, the appellant submitted additional evidence in support of her claims with a waiver of RO review.  38 C.F.R. § 20.1304 (2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had verified active military service from October 2, 1918 to December 16, 1918.

2.  The Veteran's service does not qualify the appellant for death pension benefits.

3.  The appellant filed her application for Dependency and Indemnity Compensation (DIC) benefits in June 2009. 

4.  At the time of his death, the Veteran did not have a pending claim for VA benefits.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1501, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2014).

2.  Entitlement to accrued benefits is not warranted.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.152, 3.1000(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Concerning the claims for accrued benefits and nonservice-connected death pension benefits, as will be explained below, in the present case, there is no legal basis upon which the benefits may be awarded and the appellant's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

I.  Death Pension Benefits

Death pension is a benefit payable to a veteran's surviving spouse or child because of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was at the time of death receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse or child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24. 38 U.S.C.A. §§ 1521(j), 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(3) (2014).

VA's determination of whether a claimant's service meets the threshold statutory requirements usually is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203 (2014).

The qualifying periods of war include World War I and World War II.  38 U.S.C.A. § 101(11) (West 2002); 38 C.F.R. § 3.3 (2014).  The Veteran's documented service from October 2, 1918 through December 16, 1918 constitutes service in World War I.  See 38 C.F.R. § 3.2(c) (2014).  

In this case, the record shows that the Veteran did not serve for 90 days or more during a period of war.  The service department has reported that he served on active duty from October 2, 1918 to December 16, 1918; a period of 78 days.  

The Board acknowledges the testimony provided by the appellant and her daughters that the Veteran was discharged by no fault of his own and that he would have continued the full 90 days.  However, the law is clear, and a Veteran's willingness to continue service is not an exception to the requirement that the Veteran must serve a full period of at least 90 days during World War I in order for his spouse to qualify for death pension benefits.  

The record also fails to show that the Veteran was receiving or entitled to receive compensation or retirement pay for a service-connected disability at the time of his death.  In this regard, he was not service-connected for any disability, and there is no evidence that he was receiving or entitled to receive any retirement pay.

The appellant contends that the Veteran worked in a position comparable to a physician with the U.S. Public Health Service during World War II, and that his post-service occupation should be considered as active duty service for the purposes of establishing entitlement to death pension benefits.

In that regard, the Board observes that "active duty" is defined to mean full time duty in the Armed Forces, other than active duty for training; full time duty as a commissioned officer of the Regular or Reserve Corps of the Public Health Service; full time duty as a commissioned officer of the National Oceanic and Atmospheric Administration; service as a cadet or midshipman at the United States Military, Air Force, Coast Guard, or Naval Academies; and authorized travel to or from such duty or service.  38 U.S.C.A. § 101(21).

In support of her contentions, she has submitted various documents which detail the Veteran's work history after his period of active duty during World War I ended.  In addition to numerous other evidence, she provided letters from the New York State Department of Health dated in 1941 which show that the Veteran was appointed as Assistant District Health Officer for the State of New York and that his salary would be paid from Federal Social Security funds and a 1945 letter from the State of North Dakota Department of Health Public Health Advisory Council which reveals that the Veteran was appointed the head of the North Dakota State Department of Health.  Additionally, the appellant submitted a certificate which reveals that the Veteran completed a postgraduate course in the clinical management and public health control of the venereal diseases at the United States Public Health Service Medical Center in late 1943.  During her hearing before the Board, the appellant and her daughters testified that, although the Veteran was not an actual U.S. Public Health Service officer, he worked with the U.S. Public Health Service in his positions with the States of New York and North Dakota, that he was doing work that the U.S. Public Health Service requested including providing screening and healthcare for Native Americans on reservations and performing water tests; and that he attended a training conference with the U.S. Public Health Service.  In support of these arguments, the appellant submitted numerous newspaper articles, letters, and certificates.

The RO submitted the documentation provided by the appellant to the U.S. Department of Health and Human Services in an attempt to verify any qualifying service with the United States Public Health Service.  However, on two occasions the U.S. Department of Health and Human Services has certified that the Veteran "has not served on active duty with the United States Public Health Service Commissioned Corps" and that "none of the documentation enclosed indicates he was a member of the Commissioned Corps."

The Board does not doubt the credibility of the appellant's statements and those of her daughters that the Veteran performed the work described and that his post-service occupational duties were a great benefit to the United States.  However, his work is not recognized as full time duty as a commissioned officer of the Regular or Reserve Corps of the Public Health Service; in other words, the work that he performed as an employee of the State of New York and the State of North Dakota does not qualify the Veteran as a commissioned officer of the Public Health Service sufficient to qualify his employment as "active duty."  

The Board acknowledges the appellant's arguments to the contrary that he should be recognized as commissioned officer of the Public Health Service during his employment with the State of New York and the State of North Dakota; nevertheless, the Board is not free to ignore the certification of the U.S. Department of Health and Human Services which considered the circumstances of the Veteran's employment along with the supporting evidence submitted by the appellant, but concluded that the Veteran did not have active duty with the United States Public Health Service Commissioned Corps.  This verification is binding on VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  VA is bound to follow the certifications by the service departments with jurisdiction over United States military records.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department refuses to verify the claimed service, the applicant's only recourse lies within the service department, not with VA).

Accordingly, the Veteran's employment with the State of New York and the State of North Dakota does not establish "active duty" during World War II sufficient to fulfill the 90-day requirement for entitlement to nonservice-connected death pension benefits.  Therefore, as the record does not show that the Veteran served for a minimum of 90 days during a period of war, and there is no evidence that the Veteran was receiving or entitled to receive compensation or retirement pay for a service-connected disability, his service does not qualify the appellant to receive VA death pension benefits.

In this case, the law is dispositive, and basic eligibility for VA death pension benefits is precluded based upon the service of the decedent; therefore, eligibility for nonservice-connected death pension benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Accrued Benefits

A claim by a surviving spouse for Dependency Indemnity and Compensation (DIC) benefits will also be considered to be a claim for accrued benefits.  38 C.F.R. § 3.152(b).  Accrued benefits are defined as periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  Accrued benefits may be paid upon the death of a Veteran to his or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  The application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c). 

The appellant is claiming entitlement to accrued benefits.  During her May 2014 hearing before the Board, she acknowledged that she did not believe that the Veteran had ever filed a claim for benefits, and that she did not believe that there was a claim pending at the time of his death.

Upon review of the record, there is no evidence in the claims file indicating that the Veteran ever filed a formal application for benefits before his death in August 1984.  Thus, the evidence shows that there was no pending claim at the time of the Veteran's death.  Furthermore, the Veteran died in August 1984, and the appellant filed her claim for DIC benefits in June 2009; therefore, she did not file her claim for accrued benefits within the applicable time period allotted.

Where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.  The Board concludes that the appellant's claim for accrued benefits must be denied as a matter of law.



ORDER

Entitlement to VA death pension benefits is denied.

Entitlement to accrued benefits is denied.


REMAND

Review of the record reflects that the RO has not yet provided the appellant with the required VCAA notice with regard to her claim for entitlement to service connection for the cause of the Veteran's death.  Additionally, there is no evidence that the RO has complied with its duty to assist, as the Veteran's service treatment records, his VA treatment records, and his identified private medical treatment records have not been obtained.  Last, based upon the hearing testimony that the Veteran suffered from psychiatric symptoms during his lifetime, the Board believes that a VA medical opinion should be obtained to determine whether the evidence in the claims file (including the hearing testimony describing the Veteran's psychiatric symptoms) is sufficient to establish a diagnosed psychiatric disability, and if so, whether that psychiatric disability was related to his active duty service.  If a diagnosed psychiatric disability is found to be related to service, the examiner should opine as to whether that psychiatric disability caused or contributed to the Veteran's cause of death.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with all notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to specifically include notice of 38 C.F.R. §§ 3.1(m), (n), and § 3.301, and any additional notice specified by Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  Obtain the Veteran's service treatment records and all available VA treatment records and associate them with the claims file.  After obtaining all required authorizations, request the Veteran's treatment records from his nursing home, Millcroft, in Newark, New Jersey,  in the early 1980's, as well as any available treatment records from the Delaware State hospital from the early 1960's.

Make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, and make at least two attempts to obtain any private records or make a formal finding that a second request would be futile.  See 38 U.S.C.A. § 5103A(2)(B) ; 38 C.F.R. § 3.159(c)(1); Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  Make as many requests as are necessary to obtain relevant records from a Federal department or agency, and end efforts to obtain those records only if evidence shows that the records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2). 

If all procedurally appropriate actions to locate and secure the above named evidence have been made in compliance with 38 C.F.R. § 3.159(c)(1) and 38 C.F.R. § 3.159(c)(2) and the RO is unable to obtain any of those records, the RO must make a formal finding to that effect.  The RO must also provide the appellant and her representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the appellant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The appellant and her representative must then be given an opportunity to respond.

3.  After the above development has been completed, obtain a VA opinion to determine the nature and etiology of the cause of the Veteran's death.  The claims file, electronic file, and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.  Following a review of the service and postservice medical records, to include the testimony provided in the May 2014 Board hearing, the examiner must provide the following opinions:

1) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran had a psychiatric disability?  In providing this opinion, the examiner is asked to address the testimony provided by the appellant and her daughters describing the Veteran's potential psychiatric symptoms during his lifetime as well as his reported alcohol abuse.

2) If the Veteran had a psychiatric disability, is it at least as likely as not that any diagnosed psychiatric disability was caused or incurred by his active duty service?

3) If so, is it at least as likely as not that his psychiatric disability caused or materially contributed to his cause of death?

4) If not, is it at least as likely as not that the cause of the Veteran's death was directly related to his active duty service?

A complete rationale for all opinions must be provided.

4.  The opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


